Citation Nr: 1723098	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 20 to June 5, 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, a videoconference hearing was scheduled to be held before the undersigned Veterans Law Judge. At that time, the appellant was unavailable and her attorney provided argument on her behalf. In April 2012, the Board remanded the appeal for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the appellant, through her attorney, requested a new hearing before the Board. The appellant elected to testify at a videoconference hearing unless a travel board could be scheduled earlier. 

In light of the decision in Cook v. Snyder, 28 Vet. App. 330 (2017), and the additional evidence received since April 2012, a remand is required so that the requested hearing can be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing. A travel board hearing should be scheduled in lieu of a videoconference hearing if, and only if, that proceeding can be held prior to a videoconference hearing. Provide the appellant and her representative reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

